Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claims 1, 11 and 18 recite “the current the current OS” in lines 9, line 11 and line 14, which should be changed with –the current OS--.  

Claims 2-10, 12-17, 19-20 depend on claim 1, 11 and 18 to incorporate the informalities. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al (US Patent Application Publication 2008/0256349), in view of  Newstadt et al (US Patent 10049190). 

For claim 1, Dennis et al teach the following limitations: A method, comprising performing the following steps when booting (Fig 2 shows a booting scenario; 200 mentions initialization of the system) a current operating system (OS) for execution ([0027]-[0028] mentions software to be initialized can be an OS) on a programmable integrated circuit (Fig 1 shows the processors 102; processor is a programmable  of a local information handling system (Fig 1 shows the information handling system): accessing firmware on non-volatile memory (138 is the BIOS shown in Fig 1; BIOS stored within non-volatile memory [0022]) of the local information handling system to determine whether or not existing OS license data is stored on the non-volatile memory ([0022]; licensing data can be stored with 140 and access by BIOS; Therefore, whether license data exists is determined by accessing BIOS); initializing the current OS (step 204 in Fig 2; [0027]-[0028] mention that the software can be OS; [0024] mention that software has associated validation routine; thus the software/OS is initialized); determining a type of the current initialized OS based on unique OS initialization characteristics that are specific to the current the current OS (the software/OS is validated using licensing information from the OS; licensing information is specific to the application [0024]; licensing information is unique to the application and the software is validated based on licensing information – which includes the type of currently initialized OS is valid and ready to be used); storing software history information on the local information handling system ([0047] – what software applications are enabled, which includes valid OS)

Dennis et al does not explicitly mention the following limitations: 
storing OS history information on the non-volatile memory of the local information handling system, the OS history information indicating the determined type of current initialized OS and indicating whether or not existing OS license data is stored on the non-volatile memory; retrieving the stored OS history information from the non-volatile memory of the local transmitting the retrieved OS history information across a network from the local information handling system to a separate and remote information handling system.

Newstadt et al teach the following information: 
storing software history information on the non-volatile memory of the local information handling system (lines 54-67 of col 4 mention that agent 136 provides information regarding OS history; agent 136 is stored in 116, which is a non-volatile memory according to lines 55-60 of col 2), the software history information indicating the determined type of current initialized software and indicating whether or not existing software license data is stored on the non-volatile memory (lines 54-67 of col 4 mention that the information includes identified software; licensing information; usage history, reported problem history; thus the history information includes identified software, problems, usage, license); retrieving the stored software history information from the non-volatile memory of the local information handling system (the information is retrieved as 146 – agent generated information 146 as explained  in lines 15-35 of col 6); transmitting the retrieved software history information across a network from the local information handling system to a separate and remote information handling system (lines 35-45 of col 3 mention that 146 is transferred via network to database 107, which is further retrieved by the remote delegate, first server, second server). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dennis et al and Newstadt et al. Dennis teaches that licensing information can be stored remotely to determine what software applications may have been previously ordered, distributed or enabled (lines 1-7 of [0047]). Therefore, the past usage history of the OSs is considered by Dennis. Such storage of past usage of OS can be performed by incorporating the teachings of Newstadt et al. The usage information that are stored can be transmitted to a remote location for further evaluation (Fig 2; Newstadt). That way the information can be further evaluated to determine whether OS need to be provided with new update as explained in [0047]. The collection of information of initialized OS (Dennis), transmission to the remote system (Newstadt) can be combined to improve the overall performance so that software update can be incorporated more effectively. 

For claim 2, Dennis, in view of Newstadt et al do not explicitly mention maintaining a boot counter corresponding to the currently initialized OS. Examiner takes official notice that a counter used to count the number of times a OS is utilized is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dennis and Newstadt to keep a counter to track the utilization of the determined OS and send this to remote storage, since this provides a utilization statistics that can be further evaluated by the administrator for software efficiency determination. 



For claim 9, Dennis teaches analyzing the retrieved information for what software are previously ordered, distributed or anbled ([0047]) – these are predefined data analysis information. Although not mentioned in Newstadt, database 107 is a non-volatile memory since the information is later retrieved by other systems as shown in Fig 1.   

For claim 10, Newstadt teaches evaluation of the agent generated information 146 in step 212 of Fig 2. The lincense includes duration/expiration information (line 17 of col 4). Dennis mention about multiple OSs ([0029]). Dennis, in view of Newstadt mention about initial installation and subsequent orders ([0050], Dennis). Then Dennis mentions about further restoration of the software by ordering updates ([0050]). The restoration of software by ordering update is the action that includes changing vendor updates.  

For claim 11, Dennis et al teach the following limitations: A local information handling system (Fig 1), comprising:  a programmable integrated circuit (Fig 1 shows the processors 102; processor is a programmable integrated circuit); non-volatile memory coupled ([0022] 140 is non-volatile) to the programmable integrated circuit (Fig 1 shows the processors 102; processor is a programmable integrated circuit); where the programmable integrated circuit is programmed to boot a current operating system (OS) (Fig 2 shows a booting scenario; 200 mentions initialization of the system; [0027]-[0028] mentions about OS)  by: accessing firmware on non-volatile memory (138 is the BIOS shown in Fig 1; BIOS stored within non-volatile memory [0022]) of the local information handling system to determine whether or not existing OS license data is stored on the non-volatile memory ([0022]; initializing the current OS (step 204 in Fig 2; [0027]-[0028] mention that the software can be OS; [0024] mention that software has associated validation routine; thus the software/OS is initialized); determining a type of the current initialized OS based on unique OS initialization characteristics that are specific to the current the current OS (the software/OS is validated using licensing information from the OS; licensing information is specific to the application [0024]; licensing information is unique to the application and the software is validated based on licensing information – which includes the type of currently initialized OS is valid and ready to be used); storing software history information on the local information handling system ([0047] – what software applications are enabled, which includes valid OS)

Dennis et al does not explicitly mention the following limitations: 
storing OS history information on the non-volatile memory of the local information handling system, the OS history information indicating the determined type of current initialized OS and indicating whether or not existing OS license data is stored on the non-volatile memory; retrieving the stored OS history information from the non-volatile memory of the local transmitting the retrieved OS history information across a network from the local information handling system to a separate and remote information handling system.

Newstadt et al teach the following information: 
storing software history information on the non-volatile memory of the local information handling system (lines 54-67 of col 4 mention that agent 136 provides information regarding OS history; agent 136 is stored in 116, which is a non-volatile memory according to lines 55-60 of col 2), the software history information indicating the determined type of current initialized software and indicating whether or not existing software license data is stored on the non-volatile memory (lines 54-67 of col 4 mention that the information includes identified software; licensing information; usage history, reported problem history; thus the history information includes identified software, problems, usage, license); retrieving the stored software history information from the non-volatile memory of the local information handling system (the information is retrieved as 146 – agent generated information 146 as explained  in lines 15-35 of col 6); transmitting the retrieved software history information across a network from the local information handling system to a separate and remote information handling system (lines 35-45 of col 3 mention that 146 is transferred via network to database 107, which is further retrieved by the remote delegate, first server, second server). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dennis et al and Newstadt et al. Dennis teaches that licensing information can be stored remotely to determine what software applications may have been previously ordered, distributed or enabled (lines 1-7 of [0047]). Therefore, the past usage history of the OSs is considered by Dennis. Such storage of past usage of OS can be performed by incorporating the teachings of Newstadt et al. The usage information that are stored can be transmitted to a remote location for further evaluation (Fig 2; Newstadt). That way the information can be further evaluated to determine whether OS need to be provided with new update as explained in [0047]. The collection of information of initialized OS (Dennis), transmission to the remote system (Newstadt) can be combined to improve the overall performance so that software update can be incorporated more effectively. 

For claim 12, Dennis, in view of Newstadt et al do not explicitly mention maintaining a boot counter corresponding to the currently initialized OS. Examiner takes official notice that a counter used to count the number of times a OS is utilized is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dennis and Newstadt to keep a counter to track the utilization of the determined OS and send this to remote storage, since this provides a utilization statistics that can be further evaluated by the administrator for software efficiency determination. 

For claim 18, Dennis et al teach the following information: A system comprising a local information handling system (Fig 1) coupled across a network to a separate remote information handling system (Fig 3); where the local information handling system (Fig 1), comprising:  a programmable integrated circuit (Fig 1 shows the processors 102; processor is a programmable integrated circuit); non-volatile memory coupled ([0022] 140 is non-volatile) to the programmable integrated circuit (Fig 1 shows the processors 102; processor is a programmable integrated circuit); where the programmable integrated circuit is programmed to boot a current operating system (OS) (Fig 2 shows a booting scenario; 200 mentions initialization of the system; [0027]-[0028] mentions about OS)  by: accessing firmware on non-volatile memory (138 is the BIOS shown in Fig 1; BIOS stored within non-volatile memory [0022]) of the local information handling system to determine whether or not existing OS license data is stored on the non-volatile memory ([0022]; licensing data can be stored with 140 and access by BIOS; Therefore, whether license data exists is determined by accessing BIOS); initializing the current OS (step 204 in Fig 2; [0027]-[0028] mention that the software can be OS; [0024] mention that software has associated validation routine; thus the software/OS is initialized); determining a type of the current initialized OS based on unique OS initialization characteristics that are specific to the current the current OS (the software/OS is validated using licensing information from the OS; licensing information is specific to the application [0024]; licensing information is unique to the application and the software is validated based on licensing information – which includes the type of currently initialized OS is valid and ready to be used); storing software history information on the local information handling system ([0047] – what software applications are enabled, which includes valid OS)

Dennis et al does not explicitly mention the following limitations: 
storing OS history information on the non-volatile memory of the local information handling system, the OS history information indicating the determined type of current initialized OS and indicating whether or not existing OS license data is stored on the non-volatile memory; retrieving the stored OS history information from the non-volatile memory of the local transmitting the retrieved OS history information across a network from the local information handling system to a separate and remote information handling system.

Newstadt et al teach the following information: 
storing software history information on the non-volatile memory of the local information handling system (lines 54-67 of col 4 mention that agent 136 provides information regarding OS history; agent 136 is stored in 116, which is a non-volatile memory according to lines 55-60 of col 2), the software history information indicating the determined type of current initialized software and indicating whether or not existing software license data is stored on the non-volatile memory (lines 54-67 of col 4 mention that the information includes identified software; licensing information; usage history, reported problem history; thus the history information includes identified software, problems, usage, license); retrieving the stored software history information from the non-volatile memory of the local information handling system (the information is retrieved as 146 – agent generated information 146 as explained  in lines 15-35 of col 6); transmitting the retrieved software history information across a network from the local information handling system to a separate and remote information handling system (lines 35-45 of col 3 mention that 146 is transferred via network to database 107, which is further retrieved by the remote delegate, first server, second server). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dennis et al and Newstadt et al. Dennis teaches that licensing information can be stored remotely to determine what software applications may have been previously ordered, distributed or enabled (lines 1-7 of [0047]). Therefore, the past usage history of the OSs is considered by Dennis. Such storage of past usage of OS can be performed by incorporating the teachings of Newstadt et al. The usage information that are stored can be transmitted to a remote location for further evaluation (Fig 2; Newstadt). That way the information can be further evaluated to determine whether OS need to be provided with new update as explained in [0047]. The collection of information of initialized OS (Dennis), transmission to the remote system (Newstadt) can be combined to improve the overall performance so that software update can be incorporated more effectively. 

For claim 19, Newstadt teaches evaluation of the agent generated information 146 in step 212 of Fig 2. The lincense includes duration/expiration information (line 17 of col 4). Dennis mention about multiple OSs 

For claim 20, Dennis teaches analyzing the retrieved information for what software are previously ordered, distributed or anbled ([0047]) – these are predefined data analysis information. Although not mentioned in Newstadt, database 107 is a non-volatile memory since the information is later retrieved by other systems as shown in Fig 1.  Newstadt teaches evaluation of the agent generated information 146 in step 212 of Fig 2. The lincense includes duration/expiration information (line 17 of col 4). Dennis mention about multiple OSs ([0029]). Dennis, in view of Newstadt mention about initial installation and subsequent orders ([0050], Dennis). Then Dennis mentions about further restoration of the software by ordering updates ([0050]). The restoration of software by ordering update is the action that includes changing vendor updates.  

Allowable Subject Matter
Claims 3-7, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the claim objections set forth in the action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186